DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 08/02/22 have been entered in the case. Claims 21, 23-27, 29-32 & 34 are pending for examination and claims 22, 28, 33 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 21, 23-26, 30-32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikszta et al. (US 2005/0008683) in view of Oh et al. (US 2010/0233093) and Singh et al. (US 2008/0269685).
Regarding claim 21, Mikszta discloses a method of one or more bioactive materials, para [0163-0164] via transdermal insertion into a patient comprising:
selecting a subject that has skin cancer (e.g. the invention encompasses methods and formulations for treatment and/or prevention of cancer or metastasis, para [0159, 0161-0162]);
inserting a microneedle array, paras [0079, 0100, 0102, 0112], at a target skin area of the subject (a targeted depth just under the stratum corneum, and encompassing the epidermis and upper dermis, para [0081]), see note below.  
Note: Mikszta discloses that by the use of “direct intradermal (ID) administration” means referred to as “dermal-access means”, for example, using microneedle based injection, para [0014-0015]; wherein the microneedle is a multiple needle arrays, paras [0079, 0100, 0102, 0112].  Mikszta further discloses that the method and formation for treatment and/or prevention of cancer or metastasis by delivering a therapeutically or prophylactically effective amount of a therapeutic substance to the intradermal compartments of a subject’s skin (i.e. the target skin area of the subject such as: just under the stratum corneum, and encompassing the epidermis and upper dermis, para [0081), para [0159]).  Mikszta further discloses that delivering a substance to the intradermal compartment of the subject’s skin using at least one microneedle, or multiple microneedles fabricated in linear arrays to increase the rate of delivery or amount of substance delivered in a given period of time, para [0101-0102, 0112].  For reasons above, Mikszta discloses a step of inserting a microneedle array, para [0102, 0112], at a target skin area of the subject (just under the stratum corneum, and encompassing the epidermis and upper dermis, para [0081]).
Mikszta discloses the microneedle array comprising: one or more bioactive materials, (para [0163-0164], the anti-cancer agents (e.g., listed in para [0164] that can be used in combination with the substances, also see para [0180-0181]. Therefore, the microneedle array comprises one or more than bioactive material;  
a base portion (e.g. microneedles incorporated into a variety of devices such as holders and housing, para [0112]); and
wherein the one or more bioactive materials comprise a therapeutically effective amount of doxorubicin (i.e. doxorubicin, doxorubicin hydrochloride, lines 17-18 in para [0164]).  Note: Mikszta discloses that the cancers and related disorders that can be treated by methods and compositions (e.g. the substance listed in para [0164]) but are not limited to the following: skin cancers such as basal cell carcinoma, squamous cell carcinoma, melanoma, breast cancer, para 0157, [0161].  Mikszta further discloses that the medical treatment for variety of cancers including: carcinoma, breast cancer, squamous cell carcinoma, melanoma..., para [0157, 0162]; wherein the anti-cancer agents that can be used in combination with the substances that listed in para [0164], including doxorubicin, doxorubicin hydrochloride, lines 17-18 in para [0164].  Thus, Mikszta discloses that the one or more bioactive materials comprise a therapeutically effective amount of doxorubicin.
Mikszta discloses that wherein the patient has a cutaneous tumor or a tumor metastatic to the skin, or a combination thereof, para [0161-0162] of page 21.  For example: Mikszta discloses that the cancers and related disorders that can be treated by methods and compositions (e.g. the substance listed in para [0164]) but are not limited to the following: skin cancers such as basal cell carcinoma, squamous cell carcinoma, melanoma, breast cancer, para [0161].  Mikszta further discloses that the medical treatment for variety of cancers including: carcinoma, breast cancer, squamous cell carcinoma, melanoma..., para [0162].  It is noted that the cutaneous tumor is basal cell carcinoma, squamous cell carcinoma, melanoma; and the tumor metastatic to the skin is breast cancer, or melanoma. 
Mikszta discloses a step of inserting the microneedle array comprises penetrating a stratum corneum of the target skin area to deliver the one or more bioactive materials to an epidermis and/or dermis of the target skin area to provide localized sin delivery of the therapeutically effective amount of doxorubicin to the subject without systemic exposure (without open surgery), para [0029, 0060, 0067, 0069-0070, 0081, 0096-0097, 0100-0101, 0106], see note below.
Note: Mikszta discloses in the para [0029, 0060, 0067, 0069-0070, 0081, 0096-0097, 0100-0101, 0106] that a deep length of the inserting of the microneedle into the epidermis or dermis.  For more specifically, Mikszta discloses that skin is penetrated to a depth of about 0.5-2 mm... The formulations (one or more bioactive agent such as doxorubicin being used for anti-cancer, para [0164]) are delivered at targeted depth under the stratum corneum and encompassing the epidermis and upper dermis, e.g., about 0.025 mm to about 2.5 mm, para [0081].  Mikszta further discloses that the device is used to penetrate the skin of the subject to the targeted depth within the intradermal compartment.  Preferably the device penetrates the skin at a depth of at least about 0.5 mm, or at least 1.00 mm up to a depth of no more than 3.0 mm, para [0096-0097].  It is noted that the outer skin layer, epidermis, has a thickness between 50-200 microns (0.05-0.2 mm), and the dermis, the inner and thicker layer of skin, has a thickness between 1.5-3.5 mm, para [0106].  Therefore, the microneedle is penetrating in somewhere at or in between the epidermis layer or deep to under the dermis layer, but no more than 3.0 mm, as mentioned in para [0095-0097] above. In other words, the inserting of the microneedle array by penetrating the stratum corneum to deliver the one or more bioactive materials (e.g. doxorubicin, para [0164]) to the epidermis and/or dermis layer to provide localized skin delivery of the therapeutic effective amount of doxorubicin to the subject without system exposure. 
Mikszta discloses in para [0164] that the anti-cancer agents (including doxorubicin), many compositions (bioactive agents, in para [0164]) are useful in the treatment of variety of cancers (listed in para [0161-0162]) including skin cancer or cutaneous tumor or tumor metastatic such as: basal cell carcinoma, squamous cell carcinoma, melanoma...; wherein the anti-cancer agent (the bioactive agents) that listed in para [0164] that including doxorubicin. 
Mikszta does not provide any specific of these anti-cancer agents (the bioactive agents in para [0164]) may be used to treat specific conditions or diseases (such as doxorubicin being treated of a cutaneous tumor or a tumor metastatic to the skin, or a combination therefore). Based on the para [0164] above, the doxorubicin can be used for treating skin cancer or cutaneous tumor or tumor metastatic.  
Meanwhile, Oh discloses that a bioactive material, i.e. doxorubicin being treated a cutaneous tumor to the skin (i.e., squamous cell carcinoma, para [0061-0062]) or a tumor metastatic to the skin (i.e. breast cancer, malignant melanoma, para [0061-0062]). In other words, Oh is another evidence to confirm with Mikszta (as discussed above) that a therapeutically effective amount of doxorubicin is being used for treating cutaneous tumor to the skin or a tumor metastatic to the skin. It is noted that Oh is relied on the material, i.e. doxorubicin for treating skin cancer, but does not use or rely on using any device in Oh to modify Mikszta’s device for delivering the doxorubicin.  
Giving such a teaching by Oh, i.e. doxorubicin being used for treating cutaneous tumor or tumor metastatic to the skin, a person having ordinary skill in the art would have easily recognizes that the method and device of Mikszta with including a therapeutic effective amount of doxorubicin, as taught/evidenced by Oh, in order to treat various tumor/cancers such as breast cancer, skin cancer, squamous cell carcinoma, melanoma and also prevent the spreading of the cancers. 
Thus, Mikszta in view of Oh comprising: microneedle array (of Mikszta) containing a doxorubicin agent (as being taught from Oh) for treating cutaneous tumor to the skin or a tumor metastatic to the skin.
Mikszta does not disclose that the microneedle array is dissolvable; a plurality of microneedles extending from the base portion, wherein the one or more bioactive materials are present in a higher concentration in the plurality of microneedles than in the base portion.
Singh discloses a method of delivering one or more bioactive materials via transdermal insertion into a patient comprising applying a dissolvable microneedle array (Figs. 1, 5B-5C, e.g., the micro- projections expected to dissolve more rapidly, para [0062]) for transdermal insertion into a patient comprising: 
one or more bioactive materials (layers 72 & 74, para [0082-0086], or layer 82 & 44 in Fig. 5B, or 102 & 104 in Fig. 5C); 
a base portion 78 or 90 or 108 in Fig. 5A-5C; and 
a plurality of microneedles 76 or 88 or 106 extending from the base portion 78/90/108; 
Singh discloses that a higher concentration of active in the projections themselves is to have a first layer which includes the micro-projections or a substantially proportion of the micro-projections and a second layer which includes the base or a substantial proportion of the base, para [0062].  Singh also shows in a top Fig. 5B that the layers 72 & 74 contain drugs (the layer 72 has a higher concentration than the layer 72, para [0064]) and no drug located in/on the base portion 78.  The bottom Fig. 5B shows that the active agent 84 located in the microneedle 88; and the layer 86 is eroding material, and no drug located in/on the base 90.  The Fig. 5C shows that the top layer 102 contains active agent, the layer 204 is eroding material and no drug located in/on the base 108.  With these said above, the one or more bioactive materials are present in a higher concentration in the plurality of microneedles than in the base portion.
Note: with regarding the limitation “inserting the dissolvable microneedle array comprises penetrating a stratum corneum of the target skin area to deliver the one or more bioactive material to an epidermis and or dermis of the target skin area to provide localized skin delivery of the therapeutically effective amount of doxorubicin to the subject without systemic exposure”, this limitation has been discussed in the Mikszta. In addition, Singh also discloses this limitation as below. 
As seen in Figs. 5A-5C, the one or more bioactive materials coat(s) an entire height of the microneedle.  It is wasteful of drug and cost money if the coated drug/bioactive material is not being inserted into the skin. Therefore, a person skilled in the art would recognize that a depth insertion of the microneedle is about same height of the microneedle. Singh states in that the micro-projections have a height at least 100 µm (0.1 mm) to 1 mm, para [0020].  
Evidence: Examiner provides evidence Kwon (US 2005/0251088), in para [0037], to support information of a thickness of the skin layers in human. A normal skin includes a stratum corneum as a top layer (which a thickness of about 10 to 20 micrometers), followed by an epidermal layer or epidermis (a thickness of about 50 to 100 micrometers), and then followed by a dermal layer or dermis (about 1 to 3 mm).
Back to Singh case and the thickness of the skin layer described in Kwon, the height (or almost same as the depth insertion) of the micro-needle from 10 micrometers to 1 mm, para [0020].  In other words, the insertion of the micro-needle is penetrating in somewhere at epidermis. Therefore, the bioactive material is delivered at least at epidermis layer, and possible slowing spreading down to dermal/dermis layer of the target skin area to provide localized skin delivery of the therapeutic effective amount of the drug to the subject without systemic exposure.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method and device of Mikszta (or Mikszta in view of Oh) with providing a microneedle array being dissolvable; the a microneedle array device including plurality of microneedles extending from the base portion and one or more bioactive materials (in this case, the bioactive material comprises doxorubicin as provided in the Mikszta or Mikszta in view of Oh) being presented in higher concentration in the microneedles than in the base portion, as taught by Singh, in order to enhance administering drug through the skin, to eliminate of sharp disposal requirement; eliminate of needle stick injury, or misuses, and no or minimal drug left in the array, para [0088] in Singh.
Regarding claim 23, Mikszta in view of Oh and Singh discloses all the claim subject matter, as discussed in the claim 21 above.  Mikszta (or Oh) discloses that wherein the cutaneous tumor is basal cell carcinoma, squamous cell carcinoma, Merkel cell carcinoma, melanoma, or a combination thereof, para [0161-0162] of page 21 in Mikszta or para [0061-0062] in Oh.
Regarding claim 24, Mikszta in view of Oh and Singh discloses all the claim subject matter, as discussed in the claim 21 above.  Mikszta (or Oh) discloses that wherein the tumor metastatic to skin is breast cancer, melanoma, or any combination thereof, para [0161-0162] of page 21 in Mikszta or para [0061-0062] in Oh.  
Regarding claim 25, Mikszta in view of Oh and Singh discloses all the claim subject matter, as discussed in the claim 21 above. Singh discloses that wherein substantially all of the one or more bioactive materials are located in the plurality of microneedles so that the base portion is substantially formed without any bioactive materials contained therein.  
Regarding claim 26, Mikszta in view of Oh and Singh discloses all the claim subject matter, as discussed in the claims 21 & 25 above.  Singh discloses in Fig. 5B that wherein the one or more bioactive materials 72, 84 are locally concentrated in the plurality of microneedles so that the one or more bioactive materials are generally present only in an upper half of respective microneedles in the microneedle array.  
Regarding claims 30-31, Mikszta in view of Oh and Singh discloses all the claim subject matter, as discussed in the claims 21 & 23 above. Singh discloses that wherein each of the microneedles comprises a plurality of layers of dissoluble biocompatible material (e.g., the solution which is cast preferably comprises one or more polymers in a solvent and an active ingredient.  The polymers are biocompatible, biodegradable..., para [0032]); wherein the dissoluble biocompatible material is carboxymethylcellulose, para [0033].  
Regarding claim 32, Mikszta in view of Oh and Singh discloses all the claim subject matter, as discussed in the claims 21 & 23 above.  Mikszta discloses that the anti-cancer agents that can be used in combination with the substances that listed in para [0164].  Thus, Mikszta discloses that wherein the one or more bioactive component comprises at least two different bioactive material.
Regarding claim 34, Mikszta discloses a method of treating a cutaneous tumor or a tumor metastatic to the skin, or a combination thereof, para [0161-0162], comprising:
selecting a subject that has skin cancer (e.g. the invention encompasses methods and formulations for treatment and/or prevention of cancer or metastasis, para [0159, 0161-0162]);
delivering one or more bioactive materials (para [0163-0164], the anti-cancer agents (e.g., listed in para [0164] that can be used in combination with the substances, also see para [0180-0181], . Therefore, the microneedle array comprises one or more than bioactive material) via transdermal insertion into a patient by applying a microneedle array, para [0102-112] to the patient, see note below.
Note: Mikszta discloses that by the use of “direct intradermal (ID) administration” means referred to as “dermal-access means”, for example, using microneedle based injection, para [0014-0015].  Mikszta further discloses that the method and formation for treatment and/or prevention of cancer or metastasis by delivering a therapeutically or prophylactically effective amount of a therapeutic substance to the intradermal compartments of a subject’s skin (i.e. the target skin area of the subject), para [0159].  Mikszta further discloses that delivering a substance to the intradermal compartment of the subject’s skin using at least one microneedle, or multiple microneedles fabricated in linear arrays to increase the rate of delivery or amount of substance delivered in a given period of time, para [0101-0102].  For reasons above, Mikszta discloses a step of delivering one or more bioactive materials via transdermal insertion into the patient by applying the microneedle array to the patient.
Mikszta discloses that the microneedle array comprising: the one or more bioactive material; a base portion (e.g. microneedles incorporated into a variety of devise such as holders and housing, para [0112]); wherein the one or more bioactive materials comprise a therapeutically effective amount of doxorubicin (i.e. doxorubicin, doxorubicin hydrochloride, lines 17-18 in para [0164]), see note below.
Note: Mikszta discloses that the cancers and related disorders that can be treated by methods and compositions (e.g. the substance listed in para [0164]) but are not limited to the following: a skin cancers such as basal cell carcinoma, squamous cell carcinoma, melanoma, breast cancer, para 0157, [0161].  Mikszta further discloses that the medical treatment for variety of cancers including: carcinoma, breast cancer, squamous cell carcinoma, melanoma..., para [0157, 0162]; wherein the anti-cancer agents that can be used in combination with the substances that listed in para [0164], including doxorubicin, doxorubicin hydrochloride, lines 17-18 in para [0164].  Thus, Mikszta discloses that the one or more bioactive materials comprise a therapeutically effective amount of doxorubicin.
Mikszta discloses that wherein an act of delivering the one or more bioactive material via transdermal insertion (via the microneedle array) comprises penetrating a stratum corneum to deliver the one or more bioactive materials to an epidermis and/or dermis to provide localized sin delivery of the therapeutically effective amount of doxorubicin to the subject without systemic exposure (without open surgery), para [0029, 0060, 0067, 0069-0070, 0081, 0096-0097, 0100-0101, 0106], see note below.
Note: Mikszta discloses in the para [0029, 0060, 0067, 0069-0070, 0081, 0096-0097, 0100-0101, 0106] that a deep length of the inserting of the microneedle into the epidermis or dermis.  For more specifically, Mikszta discloses that skin is penetrated to a depth of about 0.5-2 mm... The formulations (one or more bioactive agent such as doxorubicin) are delivered at targeted depth under the stratum corneum and encompassing the epidermis and upper dermis, e.g., about 0.025 mm to about 2.5 mm, para [0081].  Mikszta further discloses that the device is used to penetrate the skin of the subject to the targeted depth within the intradermal compartment.  Preferably the device penetrates the skin at a depth of at least about 0.5 mm, or at least 1.00 mm up to a depth of no more than 3.0 mm, para [0096-0097].  It is noted that the outer skin layer, epidermis, has a thickness between 50-200 microns (0.05-0.2 mm), and the dermis, the inner and thicker layer of skin, has a thickness between 1.5-3.5 mm, para [0106].  Therefore, the microneedle is penetrating in somewhere at or in between the epidermis layer or deep to under the dermis layer, but no more than 3.0 mm, as mentioned in para [0095-0097] above. In other words, the act of delivering the one or more bioactive materials via transdermal insertion (via the microneedle array) comprises the step of penetrating the stratum corneum to deliver the one or more bioactive materials (e.g. doxorubicin) to the epidermis and/or dermis layer to provide localized skin delivery of the therapeutic effective amount of doxorubicin to the subject without system exposure. 
Mikszta discloses in para [0164] that the anti-cancer agents (including doxorubicin), many compositions (bioactive agents, in para [0164]) are useful in the treatment of variety of cancers (listed in para [0161-0162]) including skin cancer or cutaneous tumor or tumor metastatic such as: basal cell carcinoma, squamous cell carcinoma, melanoma...; wherein the anti-cancer agents (the bioactive agents) that listed in para [0164] that including doxorubicin; however, Mikszta does not provide any specific of these anti-cancer agent (the bioactive agent in para [0164]) may be used to treat specific conditions or diseases (such as doxorubicin being treated of a cutaneous tumor or a tumor metastatic to the skin, or a combination therefore). Based on the para [0164] above, the doxorubicin can be used for treating skin cancer or cutaneous tumor or tumor metastatic.  
Similarly, Oh discloses a bioactive material, i.e. doxorubicin being treated a cutaneous tumor to the skin (i.e., squamous cell carcinoma, para [0061-0062]) or a tumor metastatic to the skin (i.e. breast cancer, malignant melanoma, para [0061-0062]). In other words, Oh is another evidence to confirm with Mikszta (as discussed above) that a therapeutically effective amount of doxorubicin is being used for treating cutaneous tumor to the skin or a tumor metastatic to the skin. It is noted that Oh is relied on the material, i.e. doxorubicin for treating skin cancer, but does not use or rely on using any device in Oh to modify Mikszta’s device for delivering the doxorubicin.   
Giving such a teaching by Oh, i.e. doxorubicin being used for treating cutaneous tumor or tumor metastatic to the skin, a person having ordinary skill in the art would have easily recognizes that the method and device of Mikszta with including a therapeutic effective amount of doxorubicin, as taught/evidenced by Oh, in order to treat various tumor/cancers such as breast cancer, skin cancer, squamous cell carcinoma, melanoma and also prevent the spreading of the cancers. 
It is noted that Mikszta in view of Oh comprising: microneedle array (of Mikszta) containing a doxorubicin agent (as being taught from Oh) for treating cutaneous tumor to the skin or a tumor metastatic to the skin.
Mikszta does not disclose that the microneedle array is dissolvable; a plurality of microneedles extending from the base portion, wherein the one or more bioactive materials are present in a higher concentration in the plurality of microneedles than in the base portion.
Singh discloses a method of delivering one or more bioactive materials via transdermal insertion into a patient comprising applying a dissolvable microneedle array (Figs. 1, 5B-5C, paras [0032, 0062]) for transdermal insertion into a patient comprising: 
one or more bioactive materials (layers 72 & 74, para [0082-0086], or layer 82 & 44 in Fig. 5B, or 102 & 104 in Fig. 5C); 
a base portion 78 or 90 or 108 in Fig. 5A-5C; and 
a plurality of microneedles 76 or 88 or 106 extending from the base portion 78/90/108, 
Singh discloses that a higher concentration of active in the projections themselves is to have a first layer which includes the micro-projections or a substantially proportion of the micro-projections and a second layer which includes the base or a substantial proportion of the base, para [0062].  Singh also shows in a top Fig. 5B that the layers 72 & 74 contain drugs (the layer 72 has a higher concentration than the layer 72, para [0064]) and no drug located in/on the base portion 78.  The bottom Fig. 5B shows that the active agent 84 located in the microneedle 88; and the layer 86 is eroding material, and no drug located in/on the base 90.  The Fig. 5C shows that the top layer 102 contains active agent, the layer 204 is eroding material and no drug located in/on the base 108.  With these said above, the one or more bioactive materials are present in a higher concentration in the plurality of microneedles than in the base portion.
Note: with regarding the limitation “inserting the dissolvable microneedle array comprises penetrating a stratum corneum of the target skin area to deliver the one or more bioactive material to an epidermis and or dermis of the target skin area to provide localized skin delivery of the therapeutically effective amount of doxorubicin to the subject without systemic exposure”, this limitation has been discussed in the Mikszta. In addition, Singh also discloses this limitation as below. 
As seen in Figs. 5A-5C, the one or more bioactive materials coat(s) an entire height of the microneedle.  It is wasteful of drug and cost money if the coated drug/bioactive material is not being inserted into the skin. Therefore, a person skilled in the art would recognize that a depth insertion of the microneedle is about same height of the microneedle. Singh states in that the micro-projections have a height at least 100 µm (0.1 mm) to 1 mm, para [0020].  
Evidence: Examiner provides evidence Kwon (US 2005/0251088), in para [0037], to support information of a thickness of the skin layers in human. A normal skin includes a stratum corneum as a top layer (which a thickness of about 10 to 20 micrometers), followed by an epidermal layer or epidermis (a thickness of about 50 to 100 micrometers), and then followed by a dermal layer or dermis (about 1 to 3 mm).
Back to Singh case and the thickness of the skin layer described in Kwon, the height (or almost same as the depth insertion) of the micro-needle from 10 micrometers to 1 mm, para [0020].  In other words, the insertion of the micro-needle is penetrating in somewhere at epidermis. Therefore, the bioactive material is delivered at least at epidermis layer, and possible slowing spreading down to dermal/dermis layer of the target skin area to provide localized skin delivery of the therapeutic effective amount of the drug to the subject without systemic exposure.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the method and device of Mikszta (or Mikszta in view of Oh) with providing a microneedle array device including plurality of dissolvable microneedles extending from the base portion and one or more bioactive materials (in this case, the bioactive material comprises doxorubicin) being presented in higher concentration in the microneedles than in the base portion, as taught by Singh, in order to enhance administering drug through the skin, to eliminate of sharp disposal requirement; eliminate of needle stick injury, or misuses, and no or minimal drug left in the array, para [0088] in Singh.

Claims 27 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikszta et al. (US 2005/0008683) in view of Oh et al. (US 2010/0233093) and Singh et al. (US 2008/0269685) and further in view of Falo, JR. et al. (US 2011/0098651).
Regarding claim 27, Mikszta in view of Oh and Singh discloses the invention substantially as claimed except for the limitation as required in claim 27.
Falo discloses a microneedle array, Figs. 21-23 comprising: microneedles are pre-formed to have a shape that comprises a first cross-sectional dimension at a top portion, a second cross-sectional dimension at a bottom portion, and a third cross-sectional dimension at an intermediate portion, wherein the intermediate portion is located between the top portion and the bottom portion. Falo discloses that a greater amount of the bioactive material delivered by configured the microneedle to hold or store the bioactive material in the wider section. The larger cross-sectional dimension of the intermediate portion can carry the bulk of the bioactive component, para [0116].  Thus, the one or more bioactive material(s) is/are substantially concentrated in the area at or above the intermediate portion. 

    PNG
    media_image1.png
    380
    467
    media_image1.png
    Greyscale


It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify a shape of the microneedle device of Mikszta in view of Oh and Singh with a shape of the microneedle (including a first cross-sectional dimension at a top portion, a second cross-sectional dimension at a bottom portion, and a third cross-sectional dimension at an intermediate portion); one or more bioactive material being substantially concentrated in the area at or above the intermediate portion, as taught by Falo, in order to fully delivery amount of bioactive material within the skin. For example: if the microneedle being inserted in half length, it is waste medicine if the bioactive material being coated the entire length of the microneedle.  It is known in the art that most if the method of inserting microneedle being inserted in half length (or above the intermediate portion).  Therefore, the biomaterial being coated in or above the intermediate portion for avoid wasting the drug. 
Regarding claim 29, Falo discloses in Fig. 21 that wherein each of the microneedle generally tapers to a point above the intermediate portion and each microneedle generally tapers to a smaller cross-sectional dimension below the intermediate portion.  

Response to Arguments
Applicant's arguments filed 08/02/22 have been fully considered but they are not persuasive.
1) Applicant argues on page 6 of the Remarks 08/02/22 that: one skilled in the art would not be motivated to combine the teachings of Mikszta with Singh, and would render them inoperable for their intended purpose.  Applicant states that Singh teaches away from the use of non-dissolvable microneedles.  Applicant further states that all the advantages of the detaching and dissolvable micro-projections in Singh such as: elimination of sharp, elimination of needle stick injury, elimination of misuse concern, as described in para [0088], are impossible with the traditional, non-dissolvable microneedles of Mikszta’s disclosure. 
With regarding the statement of Singh teaches away from the use of non-dissolvable microneedle above, Examiner disagrees with Applicant.  Mikszta has never mentioned that the micro-needle device in the Mikszta cannot modified to be dissolvable microneedle. Meanwhile, Singh discloses all the advantages of the dissolvable microneedle such as: elimination of sharp disposal requirement, elimination of misuse, for example needle sharing (since the substrate without microneedle or with microneedles whose tips have been blunted due to biodegradation will not penetrate the skin, avoidance of drug misuse because drug enriched tips are dissolved in the skin and no or minimal drug is left in the array, para [0088]. In other words, all the advantages of the dissolvable microneedle, as disclosed in Singh that does not have in the device of Mikszta. Thus, a person skilled in the art would recognize that modification of the device of Mikszta, as taught Singh, will enhance the micro-needle device with al the benefits of elimination of sharp disposal requirement, elimination of misuse, for example needle sharing (since the substrate without microneedle or with microneedles whose tips have been blunted due to biodegradation will not penetrate the skin, avoidance of drug misuse because drug enriched tips are dissolved in the skin and no or minimal drug is left in the array.

2) Applicant states on page 6 of the Remarks 08/02/22 that: Mikszta teaches three-and six needle arrays with needle to needle spacing of 12mm and 7mm, para [0225].  By contrast, Singh teaches arrays with at least about 100 micro-protrusions up to at least about 2000 micro-protrusion, para [0022], having a needle-to-needle spacing of 400 µm, or 0.4 mm.  Singh further teaches that the area density of the micro-protrusion may be at least about 50 up to 1500 micro-protrusions per cm2.  Applicant made a conclusion that Singh regards this greater number of micro-protrusion with greater area density on the array as favorable for the intended purpose. However, Mikszta teaches that “increased spacing between multiple needles allow broader fluid distribution and increased rates of delivery or larger fluid volumes.”.  Application states that the teaching is incompatible with the teaching of Singh, and one skill in the art would not to combine these references. 
First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., needle spacing or number of needle arrays) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, the rejection is not based on modification which number of needle arrays with needle to needle spacing, as Applicant states in the statements above. Instead, Mikszta is relied on to demonstrate the dissolvable microneedle array with provides the advantage facts that the prior art Singh recognizes for many benefits such as elimination of sharp disposal requirement, elimination of misuse, for example needle sharing (since the substrate without microneedle or with microneedles whose tips have been blunted due to biodegradation will not penetrate the skin, avoidance of drug misuse because drug enriched tips are dissolved in the skin and no or minimal drug is left in the array, para [0088]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783